             Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 1 of 13




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Ste 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7
     Attorneys for Plaintiff
 8
 9                      UNITED STATES DISTRICT COURT
                    DISTRICT OF ARIZONA, PHOENIX DIVISION
10
11   Richard Winters, Jr., individually and )        Case No.
     on behalf of all others similarly situated, )
12                                               )   CLASS ACTION
13   Plaintiff,                                  )
                                                 )   COMPLAINT FOR VIOLATIONS
14
            vs.                                  )   OF:
15                                               )
     Grand Caribbean Cruises, Inc.,              )      1.      NEGLIGENT VIOLATIONS
16                                                              OF THE TELEPHONE
                                                 )              CONSUMER PROTECTION
17   Defendant.                                  )              ACT [47 U.S.C. §227(b)]
18                                               )      2.      WILLFUL VIOLATIONS
                                                                OF THE TELEPHONE
                                                 )              CONSUMER PROTECTION
19
                                                 )              ACT [47 U.S.C. §227(b)]
20                                               )      3.      NEGLIGENT VIOLATIONS
                                                                OF THE TELEPHONE
21                                               )              CONSUMER PROTECTION
                                                 )              ACT [47 U.S.C. §227(c)]
22                                               )      4.      WILLFUL VIOLATIONS
                                                                OF THE TELEPHONE
23                                               )              CONSUMER PROTECTION
                                                 )              ACT [47 U.S.C. §227(c)]
24
                                                 )
25                                               )   DEMAND FOR JURY TRIAL

26
27
28



                                  CLASS ACTION COMPLAINT
                                                 1
             Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 2 of 13




 1         Plaintiff RICHARD WINTERS, JR. (“Plaintiff”), individually and on
 2   behalf of all others similarly situated, alleges the following upon information and
 3   belief based upon personal knowledge:
 4
 5                                 NATURE OF THE CASE
 6         1.        Plaintiff brings this action individually and on behalf of all others
 7   similarly situated seeking damages and any other available legal or equitable
 8   remedies resulting from the illegal actions of GRAND CARIBBEAN CRUISES,
 9   INC. (“Defendant”), in negligently, knowingly, and/or willfully contacting
10   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
11   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
12   specifically the National Do-Not-Call provisions, thereby invading Plaintiff’s
13   privacy.
14                                JURISDICTION & VENUE
15         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
16   a resident of Arizona, seeks relief on behalf of a Class, which will result in at
17   least one class member belonging to a different state than that of Defendant, who
18   is a Florida resident. Plaintiff also seeks up to $1,500.00 in damages for each call,
19   in violation of the TCPA, which, when aggregated among a proposed class in the
20   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
21   Therefore, both diversity jurisdiction and the damages threshold under the Class
22   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
23   jurisdiction.
24         3.        Jurisdiction is also proper because there exists a federal question
25   based on the fact that Plaintiff’s claims arise from the Telephone Consumer
26   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), a federal statute.
27         4.        Venue is proper in the United States District Court for the District of
28   Arizona pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does business


                                   CLASS ACTION COMPLAINT
                                                 2
             Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 3 of 13




 1   within the State of Arizona and Plaintiff resides within the County of Maricopa.
 2                                         PARTIES
 3         5.      Plaintiff is a natural person residing in Mesa, Arizona and is a
 4   “person” as defined by 47 U.S.C. § 153 (39).
 5         6.      Defendant is a Cruise Line and is a “person” as defined by 47 U.S.C.
 6   § 153 (39).
 7         7.      The above-named Defendant, and their subsidiaries and agents, are
 8   collectively referred to as “Defendant.”
 9         8.      Plaintiff is informed and believes that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendants.
13   Plaintiff is informed and believes that each of the acts and/or omissions
14   complained of herein was made known to, and ratified by, each of the other
15   Defendants.
16                              FACTUAL ALLEGATIONS
17         9.      Beginning in or around July 2019, Defendant contacted Plaintiff on
18   Plaintiff’s cellular telephone number ending in -6678, in an attempt to solicit
19   Plaintiff to purchase Defendant’s services.
20         10.     Defendant used an “automatic telephone dialing system” as defined
21   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
22         11.     Defendant contacted or attempted to contact Plaintiff from telephone
23   number (480)781-4192 confirmed to be Defendant’s number.
24         12.     Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         13.     Defendant’s calls were placed to telephone number assigned to a
27   cellular telephone service for which Plaintiff incurs a charge for incoming calls
28   pursuant to 47 U.S.C. § 227(b)(1).


                                 CLASS ACTION COMPLAINT
                                                3
             Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 4 of 13




 1         14.    During all relevant times, Defendant did not possess Plaintiff’s
 2   “prior express consent” to receive calls using an automatic telephone dialing
 3   system on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 4         15.    Further, Plaintiff’s cellular telephone number ending in -6678 has
 5   been on the National Do-Not-Call Registry since at least June 2019.
 6         16.    Defendant placed multiple calls soliciting its business to Plaintiff on
 7   his cellular telephone ending in -6678 between on or around July of 2019.
 8         17.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 9   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
10         18.    Plaintiff received multiple solicitation calls from Defendant within a
11   12-month period.
12         19.    Defendant continued to call Plaintiff in an attempt to solicit its
13   services and in violation of the National Do-Not-Call provisions of the TCPA.
14         20.    Upon information and belief, and based on Plaintiff’s experiences of
15   being called by Defendant after being on the National Do-Not-Call list for several
16   years prior to Defendant’s initial call, and at all relevant times, Defendant failed
17   to establish and implement reasonable practices and procedures to effectively
18   prevent telephone solicitations in violation of the regulations prescribed under 47
19   U.S.C. § 227(c)(5).
20                               CLASS ALLEGATIONS
21         21.    Plaintiff brings this action individually and on behalf of all others
22   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
23   Classes”).
24         22.    The class concerning the ATDS claim for no prior express consent
25   (hereafter “The ATDS Class”) is defined as follows:
26
                  All persons within the United States who received any
27                solicitation/telemarketing  telephone    calls   from
28                Defendants to said person’s cellular telephone made


                                CLASS ACTION COMPLAINT
                                              4
             Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 5 of 13




 1                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
 2                person had not previously consented to receiving such
 3                calls within the four years prior to the filing of this
                  Complaint
 4
 5         23.    The class concerning the National Do-Not-Call violation (hereafter
 6   “The DNC Class”) is defined as follows:
 7
 8
                  All persons within the United States registered on the
                  National Do-Not-Call Registry for at least 30 days, who
 9                had not granted Defendants prior express consent nor
10                had a prior established business relationship, who
                  received more than one call made by or on behalf of
11
                  Defendants that promoted Defendants’ products or
12                services, within any twelve-month period, within four
                  years prior to the filing of the complaint.
13
14
           24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
15
     of all persons within the United States who received any collection telephone
16
     calls from Defendant to said person’s cellular telephone made through the use of
17
     any automatic telephone dialing system or an artificial or prerecorded voice and
18
     such person had not previously not provided their cellular telephone number to
19
     Defendant within the four years prior to the filing of this Complaint.
20
           25.    Plaintiff represents, and is a member of, The DNC Class, consisting
21
     of all persons within the United States registered on the National Do-Not-Call
22
     Registry for at least 30 days, who had not granted Defendant prior express
23
     consent nor had a prior established business relationship, who received more than
24
     one call made by or on behalf of Defendant that promoted Defendant’s products
25
     or services, within any twelve-month period, within four years prior to the filing
26
     of the complaint.
27
           26.    Defendant, including its employees and agents, is excluded from The
28
     Classes. Plaintiff does not know the number of members in The Classes, but


                                CLASS ACTION COMPLAINT
                                              5
             Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 6 of 13




 1   believes the Class members number in the thousands, if not more. Thus, this
 2   matter should be certified as a Class Action to assist in the expeditious litigation
 3   of the matter.
 4         27.    The Classes are so numerous that the individual joinder of all of its
 5   members is impractical. While the exact number and identities of The Class
 6   members are unknown to Plaintiff at this time and can only be ascertained
 7   through appropriate discovery, Plaintiff is informed and believes and thereon
 8   alleges that The Classes includes thousands of members. Plaintiff alleges that
 9   The Class members may be ascertained by the records maintained by Defendant.
10         28.    Plaintiff and members of The ATDS Class were harmed by the acts
11   of Defendant in at least the following ways: Defendant illegally contacted
12   Plaintiff and ATDS Class members via their cellular telephones thereby causing
13   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
14   time for which Plaintiff and ATDS Class members had previously paid by having
15   to retrieve or administer messages left by Defendant during those illegal calls, and
16   invading the privacy of said Plaintiff and ATDS Class members.
17         29.    Common questions of fact and law exist as to all members of The
18   ATDS Class which predominate over any questions affecting only individual
19   members of The ATDS Class. These common legal and factual questions, which
20   do not vary between ATDS Class members, and which may be determined
21   without reference to the individual circumstances of any ATDS Class members,
22   include, but are not limited to, the following:
23                a.     Whether, within the four years prior to the filing of this
24                       Complaint, Defendant made any telemarketing/solicitation call
25                       (other than a call made for emergency purposes or made with
26                       the prior express consent of the called party) to a ATDS Class
27                       member using any automatic telephone dialing system or any
28                       artificial or prerecorded voice to any telephone number


                                 CLASS ACTION COMPLAINT
                                               6
             Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 7 of 13




 1                       assigned to a cellular telephone service;
 2                b.     Whether Plaintiff and the ATDS Class members were
 3                       damaged thereby, and the extent of damages for such
 4                       violation; and
 5                c.     Whether Defendant should be enjoined from engaging in such
 6                       conduct in the future.
 7         30.    As a person that received numerous telemarketing/solicitation calls
 8   from Defendant using an automatic telephone dialing system or an artificial or
 9   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
10   claims that are typical of The ATDS Class.
11         31.    Plaintiff and members of The DNC Class were harmed by the acts of
12   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
13   and DNC Class members via their telephones for solicitation purposes, thereby
14   invading the privacy of said Plaintiff and the DNC Class members whose
15   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the
16   DNC Class members were damaged thereby.
17         32.    Common questions of fact and law exist as to all members of The
18   DNC Class which predominate over any questions affecting only individual
19   members of The DNC Class. These common legal and factual questions, which
20   do not vary between DNC Class members, and which may be determined without
21   reference to the individual circumstances of any DNC Class members, include,
22   but are not limited to, the following:
23                a.     Whether, within the four years prior to the filing of this
24                       Complaint, Defendant or its agents placed more than one
25                       solicitation call to the members of the DNC Class whose
26                       telephone numbers were on the National Do-Not-Call Registry
27                       and who had not granted prior express consent to Defendant
28                       and did not have an established business relationship with


                                 CLASS ACTION COMPLAINT
                                                  7
             Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 8 of 13




 1                      Defendants;
 2                b.    Whether Defendant obtained prior express written consent to
 3                      place solicitation calls to Plaintiff or the DNC Class members’
 4                      telephones;
 5                c.    Whether Plaintiff and the DNC Class member were damaged
 6                      thereby, and the extent of damages for such violation; and
 7                d.    Whether Defendant should be enjoined from engaging in such
 8                      conduct in the future.
 9         33.    As a person that received numerous solicitation calls from Defendant
10   within a 12-month period, who had not granted Defendant prior express consent
11   and did not have an established business relationship with Defendant, Plaintiff is
12   asserting claims that are typical of the DNC Class.
13         34.    Plaintiff will fairly and adequately protect the interests of the
14   members of The Classes. Plaintiff has retained attorneys experienced in the
15   prosecution of class actions.
16         35.    A class action is superior to other available methods of fair and
17   efficient adjudication of this controversy, since individual litigation of the claims
18   of all Classes members is impracticable. Even if every Classes member could
19   afford individual litigation, the court system could not. It would be unduly
20   burdensome to the courts in which individual litigation of numerous issues would
21   proceed. Individualized litigation would also present the potential for varying,
22   inconsistent, or contradictory judgments and would magnify the delay and
23   expense to all parties and to the court system resulting from multiple trials of the
24   same complex factual issues. By contrast, the conduct of this action as a class
25   action presents fewer management difficulties, conserves the resources of the
26   parties and of the court system, and protects the rights of each Class member.
27         36.    The prosecution of separate actions by individual Class members
28   would create a risk of adjudications with respect to them that would, as a practical


                                CLASS ACTION COMPLAINT
                                                 8
             Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 9 of 13




 1   matter, be dispositive of the interests of the other Class members not parties to
 2   such adjudications or that would substantially impair or impede the ability of such
 3   non-party Class members to protect their interests.
 4         37.    Defendants have acted or refused to act in respects generally
 5   applicable to The Classes, thereby making appropriate final and injunctive relief
 6   with regard to the members of the Classes as a whole.
 7                             FIRST CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                   47 U.S.C. §227(b).
10                             On Behalf of the ATDS Class
11         38.    Plaintiff repeats and incorporates by reference into this cause of
12   action the allegations set forth in the paragraphs above.
13         39.    The foregoing acts and omissions of Defendant constitutes numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
16   particular 47 U.S.C. § 227 (b)(1)(A).
17         40.    As a result of Defendant’s negligent violations of 47 U.S.C. §
18   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
19   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
20   227(b)(3)(B).
21         41.    Plaintiff and the ATDS Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                           SECOND CAUSE OF ACTION
24    Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                           Act
26                                   47 U.S.C. §227(b)
27                             On Behalf of the ATDS Class
28         42.    Plaintiff repeats and incorporates by reference into this cause of


                                 CLASS ACTION COMPLAINT
                                               9
            Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 10 of 13




 1   action the allegations set forth in the paragraphs above.
 2         43.    The foregoing acts and omissions of Defendant constitutes numerous
 3   and multiple knowing and/or willful violations of the TCPA, including but not
 4   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 5   and in particular 47 U.S.C. § 227 (b)(1)(A).
 6         44.    As a result of Defendant’s knowing and/or willful violations of 47
 7   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 8   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 9   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10         45.    Plaintiff and the Class members are also entitled to and seek
11   injunctive relief prohibiting such conduct in the future.
12                            THIRD CAUSE OF ACTION
13          Negligent Violations of the Telephone Consumer Protection Act
14                                   47 U.S.C. §227(c)
15                             On Behalf of the DNC Class
16         46.    Plaintiff repeats and incorporates by reference into this cause of
17   action the allegations set forth in the paragraphs above.
18         47.    The foregoing acts and omissions of Defendant constitutes numerous
19   and multiple negligent violations of the TCPA, including but not limited to each
20   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
21   particular 47 U.S.C. § 227 (c)(5).
22         48.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
23   Plaintiff and the DNC Class Members are entitled an award of $500.00 in
24   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
25   227(c)(5)(B).
26         49.    Plaintiff and the DNC Class members are also entitled to and seek
27   injunctive relief prohibiting such conduct in the future.
28



                                 CLASS ACTION COMPLAINT
                                              10
            Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 11 of 13




 1                           FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                 47 U.S.C. §227 et seq.
 5                             On Behalf of the DNC Class
 6         50.    Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth in the paragraphs above.
 8         51.    The foregoing acts and omissions of Defendant constitutes numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
11   in particular 47 U.S.C. § 227 (c)(5).
12         52.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
15   U.S.C. § 227(c)(5).
16         53.    Plaintiff and the DNC Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                                PRAYER FOR RELIEF
19   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                   47 U.S.C. §227(b)
23               • As a result of Defendant’s negligent violations of 47 U.S.C.
24                §227(b)(1), Plaintiff and the ATDS Class members are entitled to
25                and request $500 in statutory damages, for each and every violation,
26                pursuant to 47 U.S.C. 227(b)(3)(B).
27               • Any and all other relief that the Court deems just and proper.
28



                                 CLASS ACTION COMPLAINT
                                              11
          Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 12 of 13




 1                       SECOND CAUSE OF ACTION
 2   Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                       Act
 4                               47 U.S.C. §227(b)
 5           • As a result of Defendant’s willful and/or knowing violations of 47
 6             U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 7             entitled to and request treble damages, as provided by statute, up to
 8             $1,500, for each and every violation, pursuant to 47 U.S.C.
 9             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
10           • Any and all other relief that the Court deems just and proper.
11                           THIRD CAUSE OF ACTION
12       Negligent Violations of the Telephone Consumer Protection Act
13                               47 U.S.C. §227(c)
14           • As a result of Defendant’s negligent violations of 47 U.S.C.
15             §227(c)(5), Plaintiff and the DNC Class members are entitled to and
16             request $500 in statutory damages, for each and every violation,
17             pursuant to 47 U.S.C. 227(c)(5).
18           • Any and all other relief that the Court deems just and proper.
19                       FOURTH CAUSE OF ACTION
20   Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                       Act
22                               47 U.S.C. §227(c)
23           • As a result of Defendant’s willful and/or knowing violations of 47
24             U.S.C. §227(c)(5), Plaintiff and the DNC Class members are
25             entitled to and request treble damages, as provided by statute, up to
26             $1,500, for each and every violation, pursuant to 47 U.S.C.
27             §227(c)(5).
28           • Any and all other relief that the Court deems just and proper.


                              CLASS ACTION COMPLAINT
                                          12
            Case 2:20-cv-00168-DWL Document 1 Filed 01/22/20 Page 13 of 13




 1
 2                                    JURY DEMAND
 3         54.    Pursuant to the Seventh Amendment to the Constitution of the
 4   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
 5
 6
 7         Respectfully Submitted this 22nd Day of January, 2020.
 8
                                      Kazerouni Law Group, APC
 9
10                                    By: /s/ Ryan L. McBride
11                                           Ryan L. McBride, Esq.

12                                    Counsel for Plaintiff and the Proposed Class
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               13
